Case: 20-50560      Document: 00515905243         Page: 1     Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-50560                             June 18, 2021
                               Conference Calendar                        Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Keela Roberts,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:20-CR-6-1


   Before Graves, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Keela Roberts has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Roberts has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50560     Document: 00515905243         Page: 2   Date Filed: 06/18/2021




                                  No. 20-50560


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2